Case 17-61979-jrs      Doc 67    Filed 06/17/20 Entered 06/17/20 14:14:41           Desc Main
                                 Document      Page 1 of 3




 IT IS ORDERED as set forth below:



 Date: June 17, 2020
                                                    _____________________________________
                                                                James R. Sacca
                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________


                     THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 IN RE:                                        )      CHAPTER 13
                                               )
 SARITA TAWANA ARNOLD,                         )      CASE NO. 17-61979-JRS
                                               )
        Debtor.                                )

                                         ORDER
                          (Hearing held May 19, 2020 at 10:45 AM)

        On February 18, 2020, the Court granted a Motion to Allow Compromise of Claim

 and Application for Compensation of Special Counsel (the “Order”) (Doc. No. 62). The

 Order provided for $6,823.19 to be disbursed as compensation to special counsel, Montlick

 and Associates; $3,000.00 to be disbursed Ortho Spine AICA and $4,176.81 of the Debtor’s

 proceeds ( the “Settlement Funds”) to be remitted to the Chapter 13 Trustee to be held for

 thirty (30) days to allow the Debtor the opportunity to file a Motion to Retain.

        Before the Court is the Debtor’s Motion to Retain Personal Injury Settlement filed

 March 22, 2020 (Docket No. 65) (the “Motion”). In the Motion, Debtor request that the

 Chapter 13 Trustee be authorized to disburse to her $1,943.51 of the Settlement Funds as her
Case 17-61979-jrs           Doc 67      Filed 06/17/20 Entered 06/17/20 14:14:41    Desc Main
                                        Document      Page 2 of 3



 allowed claimed exemption and that she be allowed to retain the remaining $2,233.30 of the

 Settlement Funds to pay for automobile repairs.

            The Motion was reset for hearing on May 19, 2020 at 10:45 a.m., upon Notice of

 Assignment of Hearing. No party appeared at the hearing1 to oppose the Motion and it

 appearing that Debtor’s counsel and counsel for the Chapter 13 Trustee have agreed to

 resolve this Motion by consent herein, and for good cause shown, it is hereby,

             ORDERED that the Motion is GRANTED such that Debtor may retain the

 Settlement proceeds of approximately $4,176.81 less the statutory fee of the Chapter 13

 Trustee.

                                          [END OF DOCUMENT]

 Order prepared and submitted by:

 ______/s/_________________
 Richard K. Valldejuli, Jr.
 GA State Bar # 723225
 Attorney for Debtor
 2199 Lenox Road, Suite A
 Atlanta, GA 30324
 (404) 636-9957

 Consented to by:

 ____/s/____________________________
 Maria Joyner, Esq. (by RKV w/express permission 6-16-20)
 GA State Bar # 118350
 Attorney for Nancy J. Whaley
 Standing Chapter 13 Trustee
 Suite 120, Suntrust Garden Plaza
 303 Peachtree Center Avenue, N.E.
 Atlanta, Georgia 30303
 (678) 992-1201




 1
     Hearing held telephonic during COVID-19 public health crisis.
Case 17-61979-jrs    Doc 67    Filed 06/17/20 Entered 06/17/20 14:14:41   Desc Main
                               Document      Page 3 of 3



                                DISTRIBUTION LIST


 Richard K. Valldejuli, Jr.
 2199 Lenox Road, Suite A
 Atlanta, GA 30324

 Nancy J. Whaley
 Nancy J. Whaley, Standing Ch. 13 Trustee
 303 Peachtree Center Avenue
 Suite 120, Suntrust Garden Plaza
 Atlanta, GA 30303

 Sarita Tawanna Arnold
 6640 Greenbower Lane
 Atlanta, GA 30349
